UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1476


SAMUEL H. SLOAN, a/k/a M. Ismail Sloan,

                  Plaintiff - Appellant,

             v.

CHRISTOPHER P. SMITH; J. L. AYERS, III, Sheriff; MICHAEL W.
COX; WILLIAM STARKE MUNDY, III; JAMES C. TURK; WILLIAM G.
PETTY; RICHARD S. MILLER; ROY B. WILLETT; LAWRENCE JANOW;
MICHAEL GAMBLE; STEPHEN R. PATTISON;   RAY FITZGERALD; JOHN
P. BUTLER; EUGENE WINGFIELD; FRANK G. DAVIDSON, III; RICHARD
GROFF; LISA L. SCHENKEL; KILLIS     B. HOWARD; SUE H. ROE;
CATHERINE H. KENNEDY; DORCHEN LEIDHOLDT; ROSEMONDE PIERRE-
LOUIS; ALEXANDER KARAM; SALVATORE J. MODICA; LANE VANCE;
VERIO.NET; KHALID SHAIKH MUHAMMED; GEORGE W. BUSH; GEORGE
H.W. BUSH; UNITED STATES DEPARTMENT OF JUSTICE; UNITED
STATES OF AMERICA; LEIGHTON S. HOUCK; CHARLES ROBERTS; JAY
ROBERTS,

                  Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (6:09-cv-00005-NKM)


Submitted:    August 20, 2009                   Decided: August 24, 2009


Before WILKINSON and      MICHAEL,    Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Samuel H. Sloan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Samuel    H.   Sloan       appeals   the   district    court’s    order

dismissing as frivolous this civil action.               We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                Sloan v. Smith, No.

6:09-cv-00005-NKM (W.D. Va. Feb. 24, 2009).                   We dispense with

oral   argument     because     the     facts   and   legal    contentions     are

adequately    presented    in     the    materials    before     the   court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                          3